Citation Nr: 0004534	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for residuals of a 
cervical spine compression fracture. 

3.  Entitlement to service connection for headaches, joint 
pain, and skin condition including as due to exposure to 
herbicides (Agent Orange) in service. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 1997 
and May 1998 by the Louisville, Kentucky, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  An April 
1997 rating decision (in part) found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for bilateral knee disability, and denied service 
connection for headaches, joint pain, and skin condition.  A 
notice of disagreement was received in December 1997, a 
statement of the case was issued in January 1998, and a 
substantive appeal was received in January 1998.  A May 1998 
rating decision denied service connection for PTSD, and 
denied service connection for residuals of a compression 
fracture at C4-5 with radiculopathy.  A notice of 
disagreement was received in June 1998, a statement of the 
case was issued in September 1998, and a substantive appeal 
was received in December 1998. 


FINDINGS OF FACT

1. The veteran engaged in combat with the enemy during 
service.

2.  The veteran suffers from PTSD which is related to combat 
stressors. 

3.  There is no medical evidence of record of a nexus between 
the veteran's current residuals of a compression fracture of 
the cervical spine and his military service.

4.  There is no medical evidence of record of a nexus between 
the veteran's headaches, joint pain or disorders, or skin 
disorders and his military service, including exposure to 
herbicide agents during service. 

5.  By rating decision in June 1994, service connection for 
cartilage damage, bilateral knees was denied; the veteran was 
notified of this  decision, but he did not complete an appeal 
with a timely substantive appeal.

6.  Evidence added to the record since the June 1994 rating 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for bilateral knee 
disability. 

7.  There is no medical evidence of record of a nexus between 
any current left knee and/or right knee disorders and the 
veteran's military service. 


CONCLUSIONS OF LAW

1. PTSD was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (1999); 38 C.F.R. 
§ 3.304 (1999).  

2.  The veteran's claim of entitlement to service connection 
for residuals of a cervical spine compression fracture is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for headaches, joint pain, and skin condition, including as 
due to exposure to herbicides (Agent Orange) in service, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The June 1994 rating decision denying entitlement to 
service connection for cartilage damage, bilateral knees, is 
final.  38 U.S.C.A. § 7105(c) (West 1991). 

5.  Evidence received since the June 1994 rating decision 
pertinent to the issue of service connection for bilateral 
knee disability is new and material, and the veteran's claim 
of entitlement to service connection for bilateral knee 
disability has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999). 
 
6.  The veteran's claim of entitlement to service connection 
for bilateral knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

A. PTSD

Service connection for PTSD requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the RO's May 1998 rating decision, 
the former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1998).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in light 
of the Board's decision herein granting the appeal for 
service connection for PTSD, the veteran has not been 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board notes that the veteran has presented a claim that 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible; there is some evidence of record on every element 
of the veteran's PTSD claim.  This includes a PTSD diagnosis, 
credible supporting evidence of a stressor (an attack of a 
base), and a medical nexus between this stressor and 
diagnosed PTSD.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the evidence reflects, and the Board finds, 
that the veteran "engaged in combat with the enemy" during 
his service in Vietnam.  Service personnel records reflect 
that the veteran served in the Republic of Vietnam from 
January 1972 to August 1972.  While there is no evidence that 
the veteran was awarded a Purple Heart, Combat Infantryman 
Badge, or similar combat citation, the evidence does reflect 
that 4 attacks on the base at Bien Hoa in 1972 during which 
time the veteran was stationed in Vietnam, have been verified 
by the Environmental Support Group (ESG) (March 1998 letter).  
This supportive evidence by ESG, coupled with the veteran's 
testimony and statements, and other lay statements of record, 
referencing the veteran's proximity to one of these attacks, 
the Board finds to be sufficient to establish that the 
veteran was engaged in combat with the enemy.  See VAOPGCPREC 
12-99.  

The Board finds the veteran's lay testimony regarding the 
reported stressor of an airstrike on the base to be 
satisfactory, that is, not contradicted by service records, 
and to be "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b).  
Therefore, the Board accepts this evidence as conclusive as 
to the actual occurrence of the stressful event and no 
further development or corroborative evidence is necessary.  

The reported stressors at a VA PTSD examination in February 
1997 included that the veteran had been subjected to an air 
strike during his 8 months of service in Vietnam.  The 
resulting Axis I diagnoses, based in part on this reported 
stressor, included mild PTSD.  In a letter dated in March 
1998 a private physician, Robert Cornett, M.D., wrote that 
the veteran had post-traumatic stress syndrome, though the 
only history presented was that the veteran was in service 
until 1974.  

Based on this evidence, the Board finds that the veteran's 
current PTSD diagnosis is etiologically related to his in-
service combat stressor.  Based on its review of the relevant 
evidence in this matter, it is the decision of the Board that 
the record supports a grant of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d),(f). 

B. Residuals of Cervical Spine Fracture

The veteran contends that he injured his back in service in 
1974.  

Service medical records reflect that in April 1974 the 
veteran presented with a history of 5 days of low back pain, 
with no history of trauma.  The impression was mechanical low 
back pain.  In June 1974, on a Medical History report, the 
veteran indicated that he was not under medical care or 
taking medication, had not had a prolonged illness, and had 
never had painful or swollen joints.  At the service 
separation examination in July 1974, the veteran's neck and 
spine were found to be clinically normal.  

The evidence of record reflects no complaints, diagnosis, or 
treatment of a cervical spine compression fracture in service 
or following service separation until 1993 when the veteran 
reported that he incurred a back injury in 1984.  Even 
assuming the credibility of the veteran's representations 
regarding a back or neck injury, the evidence only 
demonstrates a neck injury beginning over 10 years after 
service separation.  

At a VA compensation examination in February 1994, the 
veteran reported that in 1982 he fell from a truck and 
injured his low back.  He complained of pain in the neck.  
The resulting diagnosis was degenerative joint disease of the 
cervical spine.  X-rays in March 1996 were interpreted as 
showing a slight reversal of curvature of the cervical spine.  
In March 1996, the veteran reported that he had passed out 
several times in the previous six months and would hit the 
floor.  EMG study revealed old radiculopathy of C5-C6.  

At the personal hearing in January 1997, the veteran 
presented a statement signed by a number of lay persons, that 
he hurt himself in 1982, and that, prior to 1982, he dug 
ditches and performed other hard labor jobs and played 
various sports, including basketball and softball and 
swimming, and could run and jump.  The statement indicated 
that the veteran currently had pain and could not turn his 
head.  At the personal hearing, the veteran testified he had 
been receiving VA medical treatment for the previous couple 
of years.  

At a VA compensation examination in February 1997, the 
veteran reported that he had been diagnosed with cervical 
radiculopathy, and complained of neck pain and pain on motion 
of the neck.  X-rays resulted in findings of cervical 
stenosis and disc compression.  The diagnosis was cervical 
spine stenosis and C6 radiculopathy with limitation of range 
of motion and chronic pain.  A summary of VA hospitalization 
in March 1997 reflects an Axis III diagnosis of neck pain.  
During that hospitalization, the veteran reported that he 
held multiple jobs after service separation until he fell off 
a truck and injured his back, which caused him to quit his 
job in 1984.  

A March 1998 letter from Dr. Corbett reflects a diagnosis of 
cervical radiculopathy.  On a March 1998 statement, the 
veteran again reported a history of back injury in 1982.  At 
a personal hearing in June 1998, the veteran testified of 
falling off a truck in 1982 and injuring himself, and of his 
belief that a back injury began in 1973 or 1974 during 
service, and his neck injury began as the result of the 
injury in 1982. 

After a review of the evidence of record, the Board finds 
that there is no medical evidence of record of a nexus 
between the veteran's current residuals of a compression 
fracture of the cervical spine, or cervical radiculopathy, 
and his military service.  The veteran does not even testify 
that a cervical spine injury occurred in service, but only 
that a back injury occurred in service in 1974.  To the 
extent the veteran contends that his current cervical spine 
disability is etiologically related to a back injury in 
service in 1974, he has presented no medical evidence of 
record of such a nexus to his military service.  The recent 
diagnoses of cervical spine disorder have not been related by 
medical nexus opinion evidence to the veteran's active 
military service.  For this reason, the Board must find that 
the veteran's claim for service connection for residuals of a 
cervical spine compression fracture is not well grounded.  
38 U.S.C.A. § 5107(a). 

C. Headaches, Joint Pain, Skin Condition

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  Although Combee specifically dealt with radiation 
claims, it also, by analogy, would apply to Agent Orange 
claims.  Thus, in this case, the veteran may establish 
service connection for headaches, joint pain, or a skin 
condition even if the presumptive provisions are not met.

In his application for compensation dated in September 1996, 
the veteran contended that he had headaches, a joint 
condition, and a skin condition which were related to 
exposure to Agent Orange during service in Vietnam.  The 
veteran's service personnel records reflect that he had 
nearly 7 months of service in Vietnam.  The veteran's service 
medical records are negative for headaches, joint pain (other 
than back complaints in April 1974), or skin condition 
symptomatology, and the July 1974 service separation 
examination report is negative for abnormalities of the head, 
skin, or other joints. 

Post-service medical records include private and VA treatment 
records and hospitalization summaries which reflect that in 
1987 the veteran reported multiple joint pain and headaches.  
In November 1993, on an Application for Compensation, the 
veteran reported that he experienced headaches since 1984.  A 
January 1996 letter from Robert Cornett, M.D., included a 
diagnosis of arthralgia. 

A March 1996 VA compensation examination was negative for 
complaints of headaches or a skin disorder, or findings of 
joint pain.  A March 1996 summary of VA hospitalization 
reflects diagnoses which include hypertension and chronic 
degenerative joint disease.  

In a written statement signed by multiple lay persons, 
submitted at the January 1997 personal hearing, the veteran 
wrote of his hard labor jobs and athletic activities prior to 
a post-service injury in 1982.  At the personal hearing in 
January 1997, he testified that he had not received any 
recent treatment for headaches, body pain, or a skin 
condition, but had been for VA treatment for the previous 
couple of years.  

At a VA compensation examination in February 1997, the 
veteran reported that he had an acne-like rash of the chest 
and posterior chest wall since shortly after his service in 
Vietnam, which were worse with sun exposure, and reported 
daily headaches, and bilateral shoulder and knee pain, among 
other complaints.  At the skin component of the examination, 
the veteran reported the development of "sores" on his 
chest and forearms which were worse with sun exposure, and 
that this began approximately 8 to 10 years prior, and that 
headaches had been occurring for 14 years.  The resulting 
relevant diagnoses were muscle contraction headaches 
secondary to cervical neck disease, back neoform skin 
lesions, papulopustular acne of the back and face, xerosis of 
the arms, and various joint diagnoses (both shoulders, 
cervical spine, left knee, and L5). 

At a personal hearing in June 1998, the veteran testified 
that Dr. Cornett had treated him since 1975, or 1985, or 
1990. 

With regard to service connection on a presumptive base, 
headaches, neoform skin lesions, papulopustular acne, 
xerosis, and the diagnosed joint disorders are not 
presumptive diseases listed in 38 C.F.R. § 3.309(e) for which 
service connection may be granted on that basis.  38 C.F.R. 
§§ 3.307, 3.309.  

With regard to service connection on a direct causation 
basis, after a review of the evidence, and even assuming (for 
well-groundedness purposes), without deciding, that the 
veteran was exposed to Agent Orange during service, the Board 
finds that there is simply no competent medical evidence of 
record to demonstrate a nexus between the veteran's 
headaches, joint pain or disorders, or skin disorder, 
diagnosed many years after service, and reported to have 
begun many years after service, and claimed exposure to Agent 
Orange in service.  See 38 U.S.C.A. § 5107(a). 

Notwithstanding the veteran's testimony and contentions, 
there is no medical evidence of record to demonstrate a nexus 
between the veteran's headaches, joint pain or disorders, or 
skin disorders and his service.  A lay person, including the 
veteran and the signed lay statement submitted, is competent 
to describe symptoms, but is not competent to offer evidence 
which requires medical knowledge, such as diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  If the only evidence on a medical issue is the 
testimony of a lay person, the claimant does not meet the 
burden imposed by 38 U.S.C. section 5107(a) and does not have 
a well-grounded claim.  See Grottveit, 5 Vet. App. at 93.  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
For these reasons, the Board must find that the veteran's 
claim for service connection for headaches, joint pain or 
disorders, or skin disorders, due to herbicide exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a). 

II. New and Material Evidence:  Bilateral Knee Disability

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In June 1994, the RO denied service connection for cartilage 
damage, bilateral knees.  The veteran was duly notified of 
the decision in July 1994 and entered a timely notice of 
disagreement; however, following issuance of a statement of 
the case in February 1995, the veteran did not thereafter 
enter a timely substantive appeal within 60 days of issuance 
of the statement of the case or within one year of issuance 
of the July 1994 notification of the June 1994 rating 
decision.  Therefore, the June 1994 rating decision denying 
entitlement to service connection for a cartilage damage, 
bilateral knees, became final.  See 38 U.S.C.A. § 7105(c).  
In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).

The evidence which was of record at the time of the June 1994 
RO rating decision included service medical records, VA 
examination reports, VA and private treatment records, and 
statements and claims by the veteran.  Service medical 
records are negative for complaints, findings, or diagnosis 
of a knee disorder.  In June 1974 in service, the veteran 
reported that he had never had painful or swollen joints, and 
had never had a prolonged illness or hospitalization.  At the 
July 1974 service separation examination, the veteran's lower 
extremities were evaluated as clinically normal.  

An October 1987 VA examination report reflects complaints of 
leg weakness.  VA outpatient treatment records dated in 1985 
reflect a diagnosis of post-traumatic arthritis, but no knee 
complaints or disorders. 

Private treatment records reflect that in August 1993 the 
veteran complained of right knee pain, swelling, and locking, 
diagnosed as what appears to be right knee instability.   In 
November 1993, the veteran complained of left knee swelling 
which had occurred that morning, resulting in findings of 
left knee effusion and no obvious fracture, and a diagnosis 
of acute gout of the left knee.  

On his Application for Compensation submitted in November 
1993, the veteran wrote that cartilage damage and a bone 
disorder had occurred in November 1971. 

A VA compensation examination in February 1994 noted the 
veteran's report of bilateral knee swelling and effusion in 
1971 while doing running exercises during basic training, and 
the subsequent continuance of bilateral knee pain, as well as 
current complaints of bilateral knee pain and weakness.  The 
resulting diagnosis was a "[h]istory of bilateral knees 
swelling and effusion, 1971." 
 
 Based on this evidence, the RO, in a June 1994 rating 
decision, found that there was no evidence of knee injury in 
service, no evidence of post-service continuity of 
symptomatology for a knee condition, and that no chronic 
disability was shown by examination or clinical findings.  
The June 1994 rating decision denied service connection for 
cartilage damage, bilateral knees.  

The pertinent additional evidence submitted since the June 
1994 rating decision includes VA examination reports, VA and 
private treatment records, a VA summary of hospitalization, 
the veteran's personal hearing testimony, and various lay 
statements.  At a VA compensation examination in March 1996, 
the veteran reported a history of chronic knee joint problems 
and bilateral knee joint effusion.  Testing, including X-rays 
of the left knee, was normal. 

In a September 1996 Statement in Support of Claim, the 
veteran wrote that he injured his left knee in service during 
Airborne training in October or November 1971.  

A March 1996 summary of VA hospitalization noted the 
veteran's past history of bilateral knee joint diffusion, 
while current work-up was negative.  A March 1996 medical 
consultation performed during this period of hospitalization 
reflects the veteran reported a history of injury to the left 
knee in service in 1971, which had flared up only two weeks 
prior to this consultation.  

In a lay statement, signed by multiple lay witnesses, and 
submitted at the January 1997 hearing, the veteran had 
written that he was injured in 1982 and that, prior to 1982, 
he performed multiple hard labor jobs, walked 6 miles per day 
to work, played basketball, softball, ran, and jogged, among 
other physical activities, and could squat and walk without a 
limp.  He wrote that he now had constant pain in the knees, 
limped, could not squat, and had other limitation of 
activities.  

At a February 1997 VA compensation examination, the veteran 
reported that he injured his left knee in an Airborne 
training activity and was told that he had a cartilage tear.  
He also reported that he had symptoms of pain, limping, and 
giving way, and that the symptoms had been progressive over 
the previous 3 to 4 years.  X-rays of the knees were normal.  
The resulting diagnosis was left knee chronic pain, probable 
old, unrepaired meniscal tear, with chronic limping. 

In a stressor questionnaire dated in July 1997, the veteran 
responded that he had not been wounded or injured during 
service.  

Duplicate private medical evidence reflecting right and left 
knee swelling in August and November 1993, which was already 
of record, was received.  

An emergency treatment record dated in March 1996 reflects 
that the veteran was treated for a swollen and painful left 
leg and left knee pain and restricted motion due to pain.  
The assessment was acute inflammatory arthritis of the left 
knee.  

A Statement in Support of Claim received in December 1997 
included the veteran's representations that he incurred 
cartilage damage in jump school. 

A March 1998 letter by Dr. Robert Cornett included a 
diagnosis of internal derangement of the left knee.  

At a personal hearing in June 1998, the veteran testified 
that: he hurt his left knee during jump school training in 
1971, and ran on it for two days after that; he did not 
injure the right knee in service; he had been treated by Dr. 
Cornett since 1975, 1985, or 1990; and, prior to a 1982 
injury, he had been doing activities which included cutting 
grass. 

The Board finds that this evidence added to the record since 
the June 1994 rating decision, which is new, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim for service connection for a 
bilateral knee condition is reopened.  See 38 C.F.R. 
§ 3.104(a); Hodge, supra.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. at 206.  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

While new and material evidence has been presented to reopen 
the veteran's claim, the evidence of record does not 
demonstrate that the claim for service connection for a 
bilateral knee condition is well grounded.  Although not 
entirely clear, the Board assumes that the medical references 
to right and left knee problems would be sufficient to 
constitute medical diagnoses of current disability for well-
grounded purposes.  However, even so, there is simply no 
medical evidence suggesting any link between his knee 
symptomatology and his military service.  The Board notes 
that in August 1993 the veteran was diagnosed and treated for 
right knee pain, swelling, and locking, diagnosed as right 
knee instability.  While the February 1994 examination report 
entered as a diagnosis a "[h]istory of bilateral knees 
swelling and effusion, 1971," the Court has held that such 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The reference to 1971 therefor does not constitute a medical 
opinion suggesting a link to service since it was clearly 
based on history furnished by the veteran. 

Moreover, even assuming the credibility of the veteran's 
testimony that he injured his left knee in service in 1971 
(for the purpose of determining whether he has submitted a 
well-grounded claim), there is otherwise no medical opinion 
evidence of record to demonstrate a nexus between the 
veteran's knee symptoms and his service.  With regard to the 
veteran's reporting (February 1997 VA examination) that he 
was told that he had a cartilage tear when he injured his 
left knee in an Airborne training activity in service, the 
Court has held that such a veteran's account, "filtered as 
it [is] through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  While various medical 
reports noted the veteran's history of knee injury in 1971, 
none resulted in a medical etiology opinion relating the 
current left knee disorder or right knee complaints to 
service.  

Regardless of the veteran's perception, the medical evidence 
of record does not the required medical nexus evidence.  The 
Board notes the veteran's lay assertions to the effect that 
he currently has bilateral knee disorders which are related 
to an injury in service in 1971 or are secondary to that 
injury.  However, while a lay person is competent to describe 
symptoms, he is not competent to offer evidence which 
requires medical knowledge, such as a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (if the 
only evidence on a medical issue is the testimony of a lay 
person, the claimant does not meet the burden imposed by 38 
U.S.C. section 5107(a) and does not have a well-grounded 
claim); Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim).  For this reason, the Board must find the 
veteran's claim for service connection for a bilateral knee 
condition to be not well grounded.  See 38 U.S.C.A. 
§ 5107(a). 

As the veteran has not presented a well-grounded claim for 
service connection for a bilateral knee condition, the duty 
to assist the veteran, to include an additional VA 
compensation examination, does not arise.  See Epps; see also 
Morton v. West, 12 Vet. App. 477 (1999) (per curiam) (absent 
the submission of a well-grounded claim, the Secretary cannot 
undertake to assist a veteran in the development of his or 
her claim). 


ORDER

Entitlement to service connection for PTSD is warranted.  To 
this extent, the appeal is granted. 

The veteran's claim of entitlement to service connection for 
residuals of a cervical spine compression fracture is not 
well grounded.  The veteran's claim of entitlement to service 
connection for headaches, joint pain, and skin condition, 
including as due to exposure to herbicides (Agent Orange) in 
service, is not well grounded.  Although new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for bilateral knee 
disability, the claim is not well-grounded.  To this extent, 
the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

